Citation Nr: 0912590	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  05-35 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
patellofemoral disease of the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral disease of the right knee.  

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to 
September 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in January 2008 and October 2008 for 
further development.  


FINDINGS OF FACT

1.  The Veteran's patellofemoral disease of the left knee is 
not manifested by severe subluxation or lateral instability.  

2.   The Veteran's patellofemoral disease of the right knee 
is not manifested by moderate subluxation or lateral 
instability.  

3.  The Veteran's degenerative joint disease of the right 
knee is not manifested by leg flexion limited to 30 degrees 
or leg extension limited to 15 degrees.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the Veteran's service-connected 
patellofemoral disease of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5257 (2008).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
patellofemoral disease of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5257 (2008).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Codes 5010, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated October 2004.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case, the Veteran was furnished a letter in October 
2008 which appears to comply with Vazquez holding.  Moreover, 
even if this letter is deficient in any manner, after 
reviewing the claims file the Board finds no resulting 
prejudice to the Veteran in connection with the issues 
addressed on the merits in the following decision.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of the disabilities and the effect 
of that worsening on employment and daily life.  

Moreover, the Veteran in this case has been represented in 
the appeal by the Military Order of the Purple, and the Board 
believes it reasonable to assume that this service 
organization's trained representatives conveyed the 
particulars of what is necessary for higher ratings to the 
Veteran during the appeal process which has been ongoing 
since August 2004.  The Board finds that the Veteran has had 
actual knowledge of the elements outlined in Vazquez and that 
no useful purpose would be served by remanding the issues to 
the RO to furnish notice as to elements of the claims which 
the Veteran has already effectively been made aware of.  Such 
action would not benefit the Veteran.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the RO sent correspondence to the 
Veteran in March 2006 and February 2008 that fully complied 
with Dingess.  These notices were followed by subsequent 
readjudications of the claims.

VA has obtained service treatment records; assisted the 
appellant in obtaining evidence; afforded the Veteran 
physical examinations in February 2005, August 2006, March 
2008, and November 2008; obtained medical opinions as to the 
etiology and severity of disabilities; and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected knee disabilities warrants 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

The Veteran's service-connected knee disabilities have been 
rated by the RO under the provisions of Diagnostic Codes 
5257-5261, 5003 and 5010.

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 10 percent is warranted when the Veteran 
experiences slight subluxation or lateral instability.  A 
rating of 20 percent is warranted when the Veteran 
experiences moderate subluxation or lateral instability.  A 
rating of 30 percent is warranted when the Veteran 
experiences severe subluxation or lateral instability.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a Veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x- 
ray findings of arthritis are present and a Veteran's knee 
disability is evaluated under Code 5257, the Veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to Diagnostic Code 5010, degenerative joint disease 
is to be rated as analogous to degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003. Under this Code, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2): The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive. 38 C.F.R. § 4.71a.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating is warranted for leg flexion limited to 45 
degrees.  A 20 percent rating is warranted for leg flexion 
limited to 30 degrees.  A 30 percent rating is warranted for 
leg flexion limited to 15 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent rating is warranted for leg extension limited to 10 
degrees.  A 20 percent rating is warranted for leg extension 
limited to 15 degrees.  A 30 percent rating is warranted for 
leg extension limited to 20 degrees.  A 40 percent rating is 
warranted for leg extension limited to 30 degrees.  A 50 
percent rating is warranted for leg extension limited to 45 
degrees.  

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

In addition, the Board notes ankylosis of the knee will be 
rated as 60 percent disabling if at an extremely unfavorable 
angle, in flexion at an angle of 45 degrees or more.  A 50 
percent rating will be assigned if the knee is in flexion 
between 20 degrees and 45 degrees.  The disability will be 
rated at 40 percent if it is in flexion between 10 degrees 
and 20 degrees.  A 30 percent rating will be assigned if 
there is ankylosis at a favorable angle in full extension, or 
in slight flexion between 0 degrees and 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5256.

Finally, impairment of the tibia and fibula will be rated as 
40 percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran underwent a VA examination in February 2005.  He 
reported that he has had his left knee scoped numerous times 
(most recently in 2004), and the right knee scoped once.  He 
complained of constant, daily, pain, and sleep disturbances.  
He reported taking Percocet for the pain and wearing knee 
braces.  He has not worked since 2001.  He reported that he 
is currently going to school; and that he is able to drive 
and take care of personal needs.  He had no increased 
limitations with flare-ups or with repetitive motion.  

Upon examination, the examiner noted that the Veteran walked 
slowly.  He could flex the right leg 50 degrees with pain.  
He could flex the left leg 80 degrees with pain.  He had 0 
degrees of extension in both knees.  He had "a fusion" of 
both knees.  Joint lines were tender in both knees.  There 
was patellar clicking on the right.  The examiner could not 
detect any collateral weakness.  The cruciate and collaterals 
appeared to be intact.  He had negative Lachman's and 
McMurray's.  There was no active weakness, fatigue, or 
incoordination.  

The Veteran underwent another VA examination in August 2006.  
He continued to complain of pain, swelling, and locking.  He 
reported no increased limitations upon flare-ups or 
repetitive motion; but stated that he suffers from 
instability and falls.  He used a brace and a cane.  He 
reported no excess fatigability or lack of endurance.  He 
continued to be able to drive a car; but reported doing 
minimal activities around the house or outside the home.  He 
took Tylenol #3 for pain; and methocarbamol twice a day for 
minimal relief.  

Examination of the right knee revealed that the port sites 
were well healed.  He had 80 degrees of active flexion and 
100 degrees of passive flexion; along with 0 degrees of 
extension.  This was with mild pain.  He had joint line 
tenderness.  The examiner was unable to appreciate the 
effusion.  The Veteran had laxity on varus and valgus stress.  
The cruciates appeared intact.  He had subpatellar popping; 
but no crepitation.  With repetitive motion, there was no 
change in his coordination, fatigability, endurance, or pain 
level.  A March 2005 x-ray of the left knee showed it to be 
normal; and May 2006 x-rays of the right knee were 
unremarkable.  

Examination of the left knee revealed multiple arthroscopic 
sites, which were healed.  The Veteran could actively flex 80 
degrees and passively flex 100 degrees with mild pain.  He 
had 0 degrees of extension.  He had marked laxity on varus 
and valgus pressure.  The cruciate and collaterals appeared 
to be intact; and the examiner could not appreciate the 
effusion.  He had negative Lachman's and McMurray's sign.  
With repetitive motion, there was no change in coordination, 
fatigability, endurance, or pain level.  

VA outpatient treatment records since the August 2006 VA 
examination reflect numerous complaints of right knee pain 
and instability.  However, there have been few complaints of 
left knee issues.  The Veteran did suffer a fall in February 
2007 when his left knee gave out.  

The Veteran underwent another VA examination in March 2008.  
The examiner reviewed the claims file in conjunction with the 
examination.  The Veteran noted that he underwent two 
arthroscopic debridements of the left knee in 2006; and that 
he had one on his right knee in October 2006, and another on 
the right knee in November 2007.  He complained that in the 
past several months he experienced daily pain in both knees 
that he rated a 5-6/10.  Flare-ups (wherein the pain 
increases to 7-9/10) occur with cold and damp whether, and 
after his knees give way.  The increased pain will last up to 
two days; but there is no increased loss of motion.  The 
Veteran also complained of bilateral knee effusions 
associated with prolonged walking or standing.  He also 
reported bilateral knee instability approximately three to 
five times per month.  He stated that he uses a left knee 
patellar stabilizing and laterally stayed knee brace; and 
that he was issued a non-stayed neoprene brace (but it was 
not beneficial).  He reported taking painkillers that are 
somewhat beneficial.  He recently graduated from a radiology 
technologist training program; but he is finding it difficult 
to find employment due to his inability to squat, crouch, or 
kneel without his knees giving way.  He reported that he 
cannot stand or walk for greater than 40 minutes; and that he 
cannot complete household, yard, or vehicle maintenance.  
Prolonged standing, kneeling, crouching, squatting, crawling, 
and climbing aggravate his knee pain.

Upon examination, the Veteran walked slowly and deliberately, 
without actual antalgic gait.  The examiner stated that there 
was no actual ligamentous instability in the knees.  There 
was some slight left knee patella hypermobility; but no 
actual subluxation.  There was a negative patellar 
apprehension sign on the left side.  This patella 
hypermobility was not present on the right knee.  McMurray 
sign was negative bilaterally.  There was a positive patellar 
compression test with crepitus present bilaterally.   The 
Veteran achieved left knee extension to 0 degrees (pre and 
post repetitive movement) and flexion to 120 degrees (pre-
repetitive movement) and 110 degrees (post-repetitive 
movement).  He achieved right knee extension to 0 degrees 
(pre and post repetitive movement) and flexion to 116 degrees 
(pre-repetitive movement) and 124 degrees (post-repetitive 
movement).  He complained of pain though the entire arc of 
flexion bilaterally.  There was no apparent weakness, 
fatigability, or loss of coordination following three 
repetitions of range of motion.  The examiner diagnosed the 
Veteran with bilateral knee chondromalacia.  

The Board noted that the March 2008 examiner's opinion of no 
instability was somewhat inconsistent with outpatient 
treatment records that noted some instability.  Pursuant to 
the Board Remand, the Veteran underwent yet another 
examination in November 2008.  The examiner reviewed the 
claims file in conjunction with the examination.  The Veteran 
described constant bilateral knee pain that is sharp and 
grinding.  The pain averages a 6 on a scale of 1-10; but the 
pain increases to a 9 when the knees give out (they have not 
both "given out" together).  He reported that both knees 
swell.  He reported wearing a heavy brace every day and using 
a cane.  He also reported additional limitations with flare-
ups.  The examiner noted that August 2007 x-rays showed 
osteophytic degenerative changes at the left patellofemoral 
joints.  

Examination of the right knee revealed full extension; but 
the Veteran was grimacing with pain.  He had 0-115 degrees of 
flexion with pains laterally and medially, and over the 
patella.  There was mild laxity; but no instability or 
crepitus was present.  There was no subluxation.  McMurray's 
test and Lachman's test were both negative.  Active range of 
motion did not produce any weakness, fatigue, or 
incoordination.  There was no additional loss of motion with 
repetitive movement times 3.

The left knee demonstrated full extension with pains medially 
and laterally.  He had 0-115 degrees of flexion with pains 
medially and laterally.  He had a positive McMurray's test; 
but negative Lachman's test. There was moderate laxity.  
There was no subluxation; but there was crepitus.  Active 
range of motion did not produce any weakness, fatigue, or 
incoordination.  There was no additional loss of motion with 
repetitive movement times 3.  X-rays revealed mild bilateral 
degenerative joint disease.  They also showed that the left 
patella was bipartite and there was a secondary ossification 
center which had not fused inferiorly and medially.  There 
was no evidence of fracture.  The examiner diagnosed the 
Veteran with bilateral degenerative changes of patellofemoral 
joints and tibial spine spurring, greater on the left than 
the right, with bilateral knee pains.  

Left knee
The Veteran's patellofemoral disease of the left knee is 
currently rated at 20 percent disabling.  The Veteran is also 
rated at 10 percent for degenerative joint disease of the 
left knee.  The Veteran appealed for a rating in excess of 10 
percent; but the claim was denied by way of a January 2008 
Board decision.  The Board notes that the degenerative joint 
disease was rated under Diagnostic Code 5010, which instructs 
that the disability be rated based on range of motion 
pursuant to Diagnostic Codes 5260 and 5261.  Since the Board 
has already issued a decision regarding the degenerative 
joint disease, the only issue remaining for the Board is 
whether a rating in excess of 20 percent is warranted for the 
Veteran's patellofemoral disease of the left knee pursuant to 
Diagnostic Code 5257.

In order to warrant a rating in excess of 20 percent for the 
Veteran's patellofemoral disease of the left knee, the 
disability would have to be manifested by severe subluxation 
or lateral instability.  The Board remanded this claim 
specifically to get an opinion regarding the level of 
subluxation or lateral instability that is experienced by the 
Veteran.  The November 2008 examiner stated that there was 
moderate laxity; but no subluxation.  The opinion 
substantiated the opinion of the March 2008 examiner who 
reported that there was no actual ligamentous instability or 
subluxation.  The Board acknowledges the Veteran's complaints 
of instability, and the August 2006 examiner's finding of 
marked laxity on varus and valgus pressure.  The Board notes 
that the medical evidence seems to suggest that there is no 
actual subluxation or lateral instability.  At any rate, it 
is clear that the medical evidence has not shown severe 
subluxation or lateral instability in the Veteran's left 
knee.  As such, the preponderance f the evidence weighs 
against the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 20 percent for the Veteran's 
patellofemoral disease of the left knee must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Right knee
The Veteran's patellofemoral disease of the right knee is 
currently rated at 10 percent pursuant to Diagnostic Code 
5257.  In order to warrant a rating in excess of 10 percent, 
the disability must be manifested by moderate subluxation or 
lateral instability.  The Board notes that the February 2005 
examiner failed to comment on subluxation or instability.  
The August 2006 examiner noted only that the Veteran had 
laxity on varus and valgus stress.  The March 2008 examiner 
found that no actual ligamentous instability and no actual 
subluxation.  He also noted no weakness or fatigability after 
repetitive movement.  Finally, the November 2008 examiner 
found there to be mild laxity; but no instability was 
reported.  Once again, the Board acknowledges the Veteran's 
complaints of instability and "giving way."  The Board 
notes that such complaints are numerous throughout the post 
service treatment records.  It also recognizes that the 
Veteran wears a knee brace.  However, as noted above, there 
does not appear to be any actual recurrent subluxation or 
lateral in stability demonstrated on recent examinations.  As 
such, the Board cannot find that there is moderate 
subluxation or lateral instability.  The preponderance of the 
evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for patellofemoral 
disease of the right knee must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

The Veteran's right knee degenerative joint disease is rated 
at 10 percent pursuant to Diagnostic Codes 5010, 5260, and 
5261 (regarding limitation of motion).  In order to warrant a 
rating in excess of 10 percent, the Veteran's knee disability 
must be manifested by leg flexion limited to 30 degrees 
(Diagnostic Code 5260) or leg extension limited to 15 degrees 
(Diagnostic Code 5261).  The Board notes that the Veteran's 
range of motion has never been so limited.  In February 2005, 
he could flex the right leg 50 degrees with pain; and he 
achieved extension to 0 degrees.  In August 2006, he had 80 
degrees of active flexion and 100 degrees of passive flexion; 
along with 0 degrees of extension.  This was with mild pain.    
In March 2008, the Veteran achieved right knee extension to 0 
degrees (pre and post repetitive movement) and flexion to 116 
degrees (pre-repetitive movement) and 124 degrees (post-
repetitive movement).  He complained of pain though the 
entire arc of flexion bilaterally.  In November 2008, the 
right knee revealed full extension (with pain), and 0-115 
degrees of flexion with pain.  

Finally, in regards to DeLuca criteria, all four examiners 
noted that the Veteran's right knee disability does not cause 
the Veteran to suffer from excessive fatigability or 
incoordination.  There is no medical evidence to show that 
there is any additional loss of motion due to pain or flare-
ups of pain, supported by objective findings, or due to 
excess fatigability, weakness or incoordination, to a degree 
that supports a rating in excess of 10 percent under any 
criteria.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2002).  The Veteran has submitted no supportive evidence 
indicating that his disability has interfered with his 
employment.  In addition, the evidence of record does not 
reflect frequent periods of hospitalization due to a right or 
left knee disability, or indicate that the manifestations of 
the disability are unusual or exceptional.  Rather, the 
evidence shows that the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.  




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


